Mr. Chieb Justice Hernández
delivered the. opinion of the court.
An action having been brought in the District Court of Guayama by Víctor Gutiérrez Ortiz against Miguel Nogueras as testamentary executor of Isidro Bivera to recover $1,200 for professional medical services rendered the deceased Bivera by the plaintiff, judgment was rendered on June 14, 1913, against the said executor and in favor of Gutierrez Ortiz for the sum of $500, without special imposition of costs.
*252The attorney for defendant Miguel Nogueras appealed from that judgment to this court and after filing the transcript of the record in the secretary’s office submitted a brief in support of his appeal. The plaintiff-respondent has made no oral or written opposition thereto and his attorney filed a motion, which had been served on the appellant’s attorney, praying that the complaint be considered withdrawn by the plaintiff because he had received the sum of $500 allowed in the judgment appealed from.
The defendant-appellant has not opposed the motion of the plaintiff-respondent nor expressly withdrawn his appeal.
We are of the opinion that such express withdrawal is not necessary for the dismissal of the appeal because, as the plaintiff has received the sum of $500 which the defendant was adjudged to pay and therefore has withdrawn the complaint upon which the action was based, no practical result could be obtained by considering and deciding the appeal on its merits. See the case of Ex parte Sánchez and Arduén, decided February 13, 1914.
The appeal should* be dismissed.

Appeal dismissed.

Justices Wolf, del Toro and Aldrey concurred.